Basic Energy Services, Inc.,
                                                                       Basic Energy Services, L.P.,
                                                                         ARI Fleet Services, Inc.
                                                                        D/B/A ARI Fleet LT and


                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 5, 2015

                                        No. 04-15-00466-CV

                               Felix LUERA, Jr. and Bianca Luera,
                                         Appellants

                                                  v.

  BASIC ENERGY SERVICES, INC., Basic Energy Services, L.P., ARI Fleet Services, Inc.
                  D/B/A ARI Fleet LT and Servando Garcia,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-06-52391-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER appellants to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court